Name: 91/443/EEC: Commission Decision of 26 July 1991 amending Decision 90/610/EEC on health protection measures in respect of Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  health;  Africa
 Date Published: 1991-08-27

 Avis juridique important|31991D044391/443/EEC: Commission Decision of 26 July 1991 amending Decision 90/610/EEC on health protection measures in respect of Zimbabwe Official Journal L 238 , 27/08/1991 P. 0028 - 0030COMMISSION DECISION of 26 July 1991 amending Decision 90/610/EEC on health protection measures in respect of Zimbabwe (91/443/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/266/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 90/610/EEC (3) granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Zimbabwe, taking into account, in particular, the existing animal health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into unaffected regions; Whereas the situation concerning foot-and-mouth disease in Zimbabwe continues to improve; whereas it is now possible to extend the disease-free area by including certain new veterinary disease control regions (Mashonaland West, southern part, i.e. the districts of Chegutu and Kadoma); Whereas the situation in Zimbabwe will continue to be kept under review by the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/610/EEC is hereby amended as follows: Article 2 is replaced by the following: 'Article 2 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply, in respect of de-boned meat of bovine animals, to the following areas of Zimbabwe: - the veterinary region of Mashonaland Central, - The veterinary region of Mashonaland West,'. Article 2 The Annex to Decision 90/610/EEC is hereby replaced by the Annex to this Decision. Article 3 This Decision shall apply 15 days after the date of notification to Member States. Article 4 This Decision is addressed to the Member States Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 134, 29. 5. 1991, p. 45. (3) OJ No L 324, 23. 11. 1990, p. 35. ANNEX ANIMAL HEALTH CERTIFICATE for fresh de-boned meat (1), excluding offal of bovine animals, intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate Exporting country: Zimbabwe (Mashonaland West and Mashonaland Central) Ministry Department Reference (Optional) I. Identification of meat Meat of bovine animals Nature of cuts (2) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee IV. Attestation of health The undersigned, official veterinarian, certify that: 1. The fresh, de-boned meat described above: (a) originates from cattle which: - were born and reared in the Republic of Zimbabwe and which, in the preceding 12 months or since birth, have remained in one or more of the following areas: - the veterinary region of Mashonaland Central - the veterinary region of Mashonaland West, - bore, in accordance with the legal provisions, a mark indicating their region of origin, that is for the veterinary region of Mashonaland Central brand 'C', for the veterinary region of Mashonaland West, northern part, brand 'L', and for Mashonaland West, southern part, brand 'HL', - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in Decision 90/610/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter were cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered after the entry into force of Decision 90/610/EEC (date of slaughter ); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than + 2 °C for at least 24 hours after slaughter and before de-boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animals or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State was present in the slaughterhouse or cutting plant. Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title, and qualification of signatory) (1) 'Fresh de-boned meat' means all parts from domestic animals of the bovine species, excluding offals, fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Only fresh de-boned meat from domestic animals of the bovine species from which the major accessible lymphatic glands have been removed is authorized for importation. (3) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.